DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No 10850502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
Claims 1-11 and 16 are allowable because the prior art of record does not disclose or make obvious a fluidic die comprising a controller to “in response to determining that the first fluid actuator is to be actuated and the additional fluid actuators ahead of the first fluid actuator in the order are not to be actuated, activate a delay element associated with the first fluid actuator.”  It is this limitation, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claims 12-13 are allowable because the prior art of record does not disclose or make obvious a fluid control system comprising an actuation controller to “in response to determining that the first fluid actuator is to be actuated and the additional fluid actuators ahead of the first fluid actuator in the order are not to be actuated, activate a delay element associated with the first fluid actuator.”  It is this limitation, in combination with other features and limitations of claim 12, that makes these claims allowable over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2021-138031 disclose a fluid die comprising an actuation controller (Fig.14) comprising a set of fluid actuators (8) and circuitry configured to selectively delay fluid actuators according to preceding actuations.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853